[***] INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT
WAS REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.  

 

 

Exhibit 10.46

 

SEVENTH AMENDMENT TO LEASE

 

SEVENTH AMENDMENT TO LEASE (this “Seventh Amendment”) dated as of this 10th day
of October,  2017 (the “Seventh Amendment Effective Date”) by and between BP BAY
COLONY LLC, a Delaware limited liability company (“Landlord”), and TESARO, INC.,
a Delaware corporation (“Tenant”).

 

RECITALS

 

A. By Lease dated October 15, 2012 (the “Lease”), Landlord did lease to Tenant
and Tenant did hire and lease from Landlord certain premises containing 23,814
square feet of rentable floor area in the building known as 1000 Winter Street,
Waltham, Massachusetts (the “Building”) and consisting of (i) 13,576 rentable
square feet located on the second (2nd) and third (3rd) floors of the Building
(referred to collectively in the Lease as the “Original Premises”), and (ii)
10,238 rentable square feet located on the first (1st) floor of the Building
(referred to in the Lease as the “Expansion Premises”). 

 

B. By First Amendment to Lease dated as of January 6, 2014 (the “First
Amendment”),  Tenant yielded up the Expansion Premises, and Landlord did lease
to Tenant, and Tenant did hire and lease from Landlord, certain additional
premises containing 39,666 rentable square feet located on the second (2nd)
floor of the Building (the “First Additional Premises”), upon the terms and
conditions set forth in the First Amendment. 

 

C. By Second Amendment to Lease dated as of April 23, 2015 (the “Second
Amendment”), Landlord did lease to Tenant, and Tenant did hire and lease from
Landlord, certain additional premises containing 17,738 rentable square feet
(the “Second Additional Premises”), consisting of  (a) 10,238 square feet of
rentable floor area located on the first (1st)  floor of the Building (the
“First Floor Second Additional Premises”), being the same space referred to
above as the Expansion Premises and previously yielded up by Tenant pursuant to
the First Amendment, and (b) 7,500 square feet of rentable floor area located on
the third (3rd) floor of the Building  (the “Third Floor Second Additional
Premises”),  upon the terms and conditions set forth in the Second Amendment.

 

D. By Third Amendment to Lease dated as of August 2, 2016 (the “Third
Amendment”), Landlord did lease to Tenant, and Tenant did hire and lease from
Landlord, certain additional premises containing 44,634 square feet of rentable
floor area consisting of (a) 17,091 square feet of rentable floor area located
on the second (2nd) floor of the Building (the “Second Floor Third Additional
Premises”), and (b) 27,543 square feet of rentable floor area located on the
third (3rd) floor of the Building (the “Third Floor Third Additional Premises”),
upon the terms and conditions set forth in the Third Amendment.  The Second
Floor Third Additional Premises and the Third Floor Third Additional Premises
are sometimes collectively referred to herein as the “Third Additional
Premises”).



 

--------------------------------------------------------------------------------

 

 

 

 

E. By Fourth Amendment to Lease dated as of October 6, 2016 (the “Fourth
Amendment”), Landlord did lease to Tenant, and Tenant did hire and lease from
Landlord, certain additional premises containing 8,784 square feet of rentable
floor area located on the third (3rd) floor of the Building (the “Fourth
Additional Premises”), upon the terms and conditions set forth in the Fourth
Amendment.

 

F. By Fifth Amendment to Lease dated as of February 9, 2017 (the “Fifth
Amendment”), Landlord and Tenant agreed to amend the parties’ respective
obligations with respect to Landlord’s Existing Premises Third Floor Work (as
defined in the Third Amendment), as more particularly set forth in the Fifth
Amendment.

 

G. By Sixth Amendment to Lease dated as of June 16, 2017 (the “Sixth
Amendment”), Landlord did lease to Tenant, and Tenant did hire and lease from
Landlord, certain additional premises containing 25,188 square feet of rentable
floor area,  consisting of (a) 15,229 square feet of rentable floor area located
on the fourth (4th) floor of the Building (the “Vacant Sixth Amendment
Premises”), and (b) 9,959 square feet of rentable floor area located on the
fourth (4th) floor of the Building (the “Occupied Sixth Amendment Premises,”
together with the Vacant Sixth Amendment Premises, collectively the “Sixth
Amendment Premises”), upon the terms and conditions set forth in the Sixth
Amendment. As of the Seventh Amendment Effective Date, Landlord has not
delivered the Sixth Amendment Premises to Tenant, and neither the Vacant Sixth
Amendment Premises Commencement Date (as defined in the Sixth Amendment) nor the
Occupied Sixth Amendment Premises Commencement Date (as defined in the Sixth
Amendment) have occurred.

 

H. The Original Premises, as increased by the First Additional Premises, the
Second Additional Premises, the Third Additional Premises, and the Fourth
Additional Premises is hereinafter referred to as the “Existing Premises”, and
contains a total of 124,398 square feet of rentable floor area (the “Rentable
Floor Area of the Existing Premises”).

 

I. Tenant has determined to lease from Landlord upon the terms and conditions
contained in this Seventh Amendment an additional 28,521 square feet of rentable
floor area (the “Rentable Floor Area of the Seventh Amendment Premises”),
consisting of the following:

 

(i) approximately 4,034 square feet of rentable floor area (the “Rentable Floor
Area of the Seventh Amendment A  Premises”) located on the fourth (4th) floor of
the Building (the “Seventh Amendment A  Premises”), which space is shown on
Exhibit A attached hereto and made a part hereof;

 

(ii) approximately 3,334 square feet of rentable floor area (the “Rentable Floor
Area of the Seventh Amendment B Premises”) located on the third (3rd) floor of
the Building (the “Seventh Amendment B Premises,” together with the Seventh
Amendment A Premises, collectively the “Vacant Seventh Amendment Premises”),
which space is shown on Exhibit B attached hereto and made a part hereof;



-  2 –

[***] INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT
WAS REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED. 

 

 

--------------------------------------------------------------------------------

 

 

 

 

(iii) approximately 3,034 square feet of rentable floor area (the “Rentable
Floor Area of the Seventh Amendment  C Premises”) located on the fourth (4th)
 floor of the Building (the “Seventh Amendment  C Premises”), which space is
shown on Exhibit C attached hereto and made a part hereof;

 

(iv) approximately 3,005 square feet of rentable floor area (the “Rentable Floor
Area of the Seventh Amendment  D Premises”) located on the fourth (4th)  floor
of the Building (the “Seventh Amendment D  Premises”), which space is shown on
Exhibit D attached hereto and made a part hereof;

 

(v) approximately 2,700 square feet of rentable floor area (the “Rentable Floor
Area of the Seventh Amendment E  Premises”) located on the second (2nd) floor of
the Building (the “Seventh Amendment E  Premises”), which space is shown on
Exhibit E attached hereto and made a part hereof; and

 

(vi) approximately 12,414 square feet of rentable floor area (the “Rentable
Floor Area of the Seventh Amendment F  Premises”) located on the fourth
(4th) floor of the Building (the “Seventh Amendment F  Premises”), which space
is shown on Exhibit F attached hereto and made a part hereof.

 

Each of the premises described in clauses (i) through (vi) of this Recital I are
sometimes referred to herein individually as a  “Seventh Amendment Premises” and
collectively as the  “Seventh Amendment Premises”). The Vacant Sixth Amendment
Premises, the Occupied Sixth Amendment Premises, and each of the Seventh
Amendment Premises are each sometimes referred to herein individually as a
“Premises Component.”

 

J. Subject to the terms and conditions set forth herein, Landlord and Tenant are
entering into this instrument to set forth said leasing of the Seventh Amendment
Premises, to integrate the Seventh Amendment Premises into the Lease and to
amend the Lease, all as more particularly set forth in this Seventh Amendment.

 

NOW THEREFORE, in consideration of One Dollar ($1.00) and other good and
valuable consideration in hand this date paid by each of the parties to the
other, the receipt and sufficiency of which are hereby severally acknowledged,
and in further consideration of the mutual promises herein contained, Landlord
and Tenant hereby agree to and with each other as follows:

 

1.



Vacant Seventh Amendment Premises

 

(A) Incorporation into Premises.  As of the Seventh Amendment Effective Date,
the Vacant Seventh Amendment Premises shall constitute part of the “Premises”
demised to Tenant under the Lease for a term coterminous with the Lease Term, so
that the Premises (as defined in the Lease) shall include the Existing Premises
and the Vacant Seventh Amendment Premises and shall contain a total of 131,766
square feet of rentable floor area. 



-  3 –

[***] INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT
WAS REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED. 

 

 

--------------------------------------------------------------------------------

 

 

 

 

(B) Term.  The definition of the “Term” as set forth in Section 1.1 of the
Lease, as previously amended, shall be supplemented by adding the following
thereto:

 

“(x)    As to the Vacant Seventh Amendment Premises (as defined in the Seventh
Amendment), a period beginning on the Seventh Amendment Effective Date (as
defined in the Seventh Amendment) and ending on June 30, 2020, unless extended
or sooner terminated as provided in the Lease.”

 

(C) Annual Fixed Rent. 

 

(i) Commencing on the earlier to occur of (a) the date that is one (1) month
following the Seventh Amendment Effective Date, and (b) the date Tenant
commences occupancy of the Seventh Amendment A Premises for business purposes,
and continuing through the expiration of the Term, Annual Fixed Rent for the
Seventh Amendment A Premises shall be payable at the annual rate of $[***]
(being the product of (x) $[***] and (y) the Rentable Floor Area of the Seventh
Amendment A Premises (being 4,034 square feet)).

 

(ii) Commencing on the earlier to occur of (a) the date that is one (1) month
following the Seventh Amendment Effective Date, and (b) the date Tenant
commences occupancy of the Seventh Amendment B Premises for business purposes,
and continuing through the expiration of the Term, Annual Fixed Rent for the
Seventh Amendment B Premises shall be payable at the annual rate of $[***]
(being the product of (x) $[***] and (y) the Rentable Floor Area of the Seventh
Amendment B Premises (being 3,334 square feet)).

 

(D)  OpEx, Taxes and Electricity.  For purposes of computing Tenant’s payments
for operating expenses pursuant to Section 2.6 of the Lease, Tenant’s payments
for real estate taxes pursuant to Section 2.7 of the Lease, and Tenant’s
payments for electricity (as determined pursuant to Section 2.5 and 2.8 of the
Lease) respecting:

 

(i) the Seventh Amendment A Premises, the “Rentable Floor Area of the Premises”
shall be deemed to be the Rentable Floor Area of the Seventh Amendment A
Premises (being 4,034 square feet); and

 

(ii) the Seventh Amendment B Premises, the “Rentable Floor Area of the Premises”
shall be deemed to be the Rentable Floor Area of the Seventh Amendment B
Premises (being 3,334 square feet).

 

(E) Parking. Effective as of the Seventh Amendment Effective Date, the Number of
Parking Spaces (referenced in Section 1.1 of the Lease) allocated to Tenant
under the Lease shall be increased from three hundred and seventy-one (371) to
three hundred and ninety-three (393) 

-  4 –

[***] INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT
WAS REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED. 

 

 

--------------------------------------------------------------------------------

 

 

 

(reflecting an increase at a rate of three (3) spaces per 1,000 square feet of
the total rentable floor area of the Vacant Seventh Amendment Premises (being
7,368 square feet).

(F) Condition of the Seventh Amendment Premises. Tenant agrees to accept the
Vacant Seventh Amendment Premises in their “as-is” condition and Landlord shall
have no obligation to perform any additions, alterations, improvements,
demolition or other work therein or pertaining thereto and Landlord shall have
no responsibility for the installation or connection of Tenant’s telephone or
other communications equipment. Notwithstanding the foregoing, Landlord agrees
to deliver the base building systems serving the Vacant Seventh Amendment
Premises in good working order and condition on the Seventh Amendment Effective
Date.

 

2.



Seventh Amendment C Premises

 

(A) Incorporation into Premises.  As of the Seventh Amendment C Premises
Commencement Date (as hereinafter defined), the Seventh Amendment C Premises
shall constitute part of the “Premises” demised to Tenant under the Lease for a
term coterminous with the Lease Term, so that the Premises, subject to the terms
of the Lease, shall include (i) the Existing Premises, (ii) the Seventh
Amendment C Premises,  and (iii)  all other Premises Components that were
incorporated into the Premises on or before, and that constitute part of the
Premises as of, such date, and shall contain a total amount of square feet of
rentable floor area in an amount equal to the sum of (x) the Rentable Floor Area
of the Existing Premises, plus (y) the Rentable Floor Area of the Seventh
Amendment C Premises,  plus (z) the rentable floor area of all other Premises
Components that were incorporated into the Premises on or before, and that
constitute part of the Premises as of, such date. 

 

(B) Commencement Date.  The following definition is hereby added to Section 1.1.
of the Lease:

 

 



-  5 –

[***] INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT
WAS REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED. 

 

 

--------------------------------------------------------------------------------

 

 

 

“Seventh Amendment C Premises Commencement Date:

 

The business day following the date on which Landlord delivers possession of the
Seventh Amendment C Premises to Tenant free of all occupants, which is estimated
to occur on November 1, 2017 (the “Seventh Amendment C Premises Target Delivery
Date”). If for any reason Landlord fails or is unable to deliver possession of
the Seventh Amendment C Premises to Tenant on or before the Seventh Amendment C
Premises Target Delivery Date, then (i) Landlord shall not be in default
hereunder or be liable for damages therefor, (ii) the validity of the Lease and
this Seventh Amendment shall not be affected or impaired thereby, (iii) the Term
shall not be extended on account thereof, and (iv) Tenant shall accept
possession of the Seventh Amendment C Premises on the date Landlord tenders
possession of the Seventh Amendment C Premises to Tenant.” 

 

(C) Outside Delivery Date.  

 

(i) If Landlord shall have failed to deliver possession of the Seventh Amendment
C Premises to Tenant free of all occupants on or before February 1, 2018 (the
“Seventh Amendment C Premises Outside Delivery Date”) (which date shall be
extended automatically for such periods of time as Landlord is prevented from so
delivering by reason of Force Majeure), Tenant shall have the right to terminate
the Lease, as amended, solely as to the Seventh Amendment C Premises by giving
notice to Landlord of Tenant’s desire to do so before such delivery and within
the time period from the Seventh Amendment C Premises Outside Delivery Date (as
so extended) until the date which is thirty (30) days subsequent to the Seventh
Amendment C Premises Outside Delivery Date (as so extended); and, upon the
giving of such notice, the lease of the Seventh Amendment C Premises (and all
rights related thereto) shall cease and come to an end without further liability
or obligation on the part of either party unless, within thirty (30) days of
such notice, Landlord delivers possession of the Seventh Amendment C Premises to
Tenant free of all occupants, in which case, Tenant’s notice shall be deemed
null and void and of no further force or effect. For purposes of this Section
2(C)(i) and Sections 3(C)(i), 4(C)(i), and 5(C)(i) below, the term “Force
Majeure” shall be deemed to expressly exclude the failure of the current
occupant of a Seventh Amendment Premises to vacate such premises.

 

(ii) If Landlord shall have failed to deliver possession of the Seventh
Amendment C Premises to Tenant free of all occupants on or before the Seventh
Amendment C Premises Outside Delivery Date (as so extended) and Tenant has  

-  6 –

[***] INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT
WAS REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED. 

 

 

--------------------------------------------------------------------------------

 

 

 

not terminated the Lease as provided in Section 2(C)(i) hereinabove, then the
Annual Fixed Rent with respect to the Seventh Amendment C Premises as set forth
in Section 2(E) below shall be abated by one (1) day for each day beyond the
Seventh Amendment C Premises Outside Delivery Date (as so extended) that
Landlord thus fails to deliver possession of the Seventh Amendment C Premises,
such abatement to be applied commencing on the Seventh Amendment C Premises
Commencement Date.

 

(iii) The foregoing rent abatement and right of termination shall be Tenant’s
sole and exclusive remedies at law or in equity or otherwise for Landlord’s
failure to deliver possession of the Seventh Amendment C Premises within the
time periods set forth above.

 

(D) Term. The definition of the “Term” as set forth in Section 1.1 of the Lease,
as previously amended, shall be supplemented by adding the following thereto:

 

“(xi) As to the Seventh Amendment C Premises (as defined in the Seventh
Amendment), a period beginning on the Seventh Amendment C Premises Commencement
Date (as defined in the Seventh Amendment) and ending on June 30, 2020, unless
extended or sooner terminated as provided in the Lease.”

 

(E) Annual Fixed Rent. Commencing on the earlier to occur of (a) the date that
is one (1) month following the Seventh Amendment C Premises Commencement Date,
and (b) the date Tenant commences occupancy of the Seventh Amendment C Premises
for business purposes, and continuing through the expiration of the Term, Annual
Fixed Rent for the Seventh Amendment C Premises shall be payable at the annual
rate of $[***] (being the product of (y) $[***] and (z) the Rentable Floor Area
of the Seventh Amendment C Premises (being 3,034 square feet)).

 

(F)  OpEx, Taxes and Electricity. For purposes of computing Tenant’s payments
for operating expenses pursuant to Section 2.6 of the Lease, Tenant’s payments
for real estate taxes pursuant to Section 2.7 of the Lease, and Tenant’s
payments for electricity (as determined pursuant to Section 2.5 and 2.8 of the
Lease) respecting the Seventh Amendment C Premises, the “Rentable Floor Area of
the Premises” shall be deemed to be the Rentable Floor Area of the Seventh
Amendment C Premises (being 3,034 square feet).

 

(G) Parking. Effective as of the Seventh Amendment C Premises Commencement Date,
the Number of Parking Spaces (referenced in Section 1.1 of the Lease) allocated
to Tenant under the Lease shall be increased by adding nine (9) additional
spaces to then current Number of Parking Spaces (reflecting an increase at a
rate of three (3) spaces per 1,000 square feet of the Rentable Floor Area of the
Seventh Amendment C  Premises).

 

(H) Condition of the Seventh Amendment C  Premises. Tenant agrees to accept
the Seventh Amendment C  Premises in their “as-is” condition and Landlord shall
have no obligation to perform any additions, alterations, improvements,
demolition or other work therein or pertaining

-  7 –

[***] INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT
WAS REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED. 

 

 

--------------------------------------------------------------------------------

 

 

 

thereto and Landlord shall have no responsibility for the installation or
connection of Tenant’s telephone or other communications equipment.
Notwithstanding the foregoing, Landlord agrees to deliver the base building
systems serving the Seventh Amendment C Premises in good working order and
condition on the Seventh Amendment C Premises Commencement Date.

 

3.



Seventh Amendment D Premises

 

(A) Incorporation into Premises.  As of the Seventh Amendment D Premises
Commencement Date (as hereinafter defined), the Seventh Amendment D Premises
shall constitute part of the “Premises” demised to Tenant under the Lease for a
term coterminous with the Lease Term, so that the Premises shall include (i) the
Existing Premises, (ii) the Seventh Amendment D Premises, and (iii) all other
Premises Components that were incorporated into the Premises on or before, and
that constitute part of the Premises as of, such date, and shall contain a total
amount of square feet of rentable floor area in an amount equal to the sum of
(x) the Rentable Floor Area of the Existing Premises, plus (y) the Rentable
Floor Area of the Seventh Amendment D Premises, plus (z) the rentable floor area
of all other Premises Components that were incorporated into the Premises on or
before, and that constitute part of the Premises as of, such date. 

 

(B) Commencement Date. The following definition is hereby added to Section 1.1.
of the Lease:

 

“Seventh Amendment D Premises Commencement Date:

 

The business day following the date on which Landlord delivers possession of the
Seventh Amendment D Premises to Tenant free of all occupants, which is estimated
to occur on December 1, 2017 (the “Seventh Amendment D Premises Target Delivery
Date”). If for any reason Landlord fails or is unable to deliver possession of
the Seventh Amendment D Premises to Tenant on or before the Seventh Amendment D
Premises Target Delivery Date, then (i) Landlord shall not be in default
hereunder or be liable for damages therefor, (ii) the validity of the Lease and
this Seventh Amendment shall not be affected or impaired thereby, (iii) the Term
shall not be extended on account thereof, and (iv) Tenant shall accept
possession of the Seventh Amendment D Premises on the date Landlord tenders
possession of the Seventh Amendment D Premises to Tenant. 

 

(C) Outside Delivery Date.  

 

(i) If Landlord shall have failed to deliver possession of the Seventh Amendment
D Premises to Tenant free of all occupants on or before March 1, 2018 (the
“Seventh Amendment D Premises Outside Delivery Date”) (which date

-  8 –

[***] INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT
WAS REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED. 

 

 

--------------------------------------------------------------------------------

 

 

 

shall be extended automatically for such periods of time as Landlord is
prevented from so delivering by reason of Force Majeure), Tenant shall have the
right to terminate the Lease, as amended, solely as to the Seventh Amendment D
Premises by giving notice to Landlord of Tenant’s desire to do so before such
delivery and within the time period from the Seventh Amendment D Premises
Outside Delivery Date (as so extended) until the date which is thirty (30) days
subsequent to the Seventh Amendment D Premises Outside Delivery Date (as so
extended); and, upon the giving of such notice, the lease of the Seventh
Amendment D Premises (and all rights related thereto) shall cease and come to an
end without further liability or obligation on the part of either party unless,
within thirty (30) days of such notice, Landlord delivers possession of the
Seventh Amendment D Premises to Tenant free of all occupants, in which case,
Tenant’s notice shall be deemed null and void and of no further force or effect.

 

(ii) If Landlord shall have failed to deliver possession of the Seventh
Amendment D Premises to Tenant free of all occupants on or before the Seventh
Amendment D Premises Outside Delivery Date (as so extended) and Tenant has not
terminated the Lease as provided in Section 3(C)(i) hereinabove, then the Annual
Fixed Rent with respect to the Seventh Amendment D Premises as set forth in
Section 3(E) below shall be abated by one (1) day for each day beyond the
Seventh Amendment D Premises Outside Delivery Date (as so extended) that
Landlord thus fails to deliver possession of the Seventh Amendment D Premises,
such abatement to be applied commencing on the Seventh Amendment D Premises
Commencement Date.

 

(iii) The foregoing rent abatement and right of termination shall be Tenant’s
sole and exclusive remedies at law or in equity or otherwise for Landlord’s
failure to deliver possession of the Seventh Amendment D Premises within the
time periods set forth above.

 

(D) Term. The definition of the “Term” as set forth in Section 1.1 of the Lease,
as previously amended, shall be supplemented by adding the following thereto:

 

“(xii) As to the Seventh Amendment D Premises (as defined in the Seventh
Amendment), a period beginning on the Seventh Amendment D Premises Commencement
Date (as defined in the Seventh Amendment) and ending on June 30, 2020, unless
extended or sooner terminated as provided in the Lease.”

 

(E) Annual Fixed Rent. Commencing on the earlier to occur of (a) the date that
is one (1) month following the Seventh Amendment D Premises Commencement Date,
and (b) the date Tenant commences occupancy of the Seventh Amendment D Premises,
and continuing through the expiration of the Term, Annual Fixed Rent for the
Seventh Amendment D Premises shall be payable at the annual rate of $[***]
(being the product of (y) $[***]  and (z) the Rentable Floor Area of the Seventh
Amendment D Premises (being 3,005 square feet)).



-  9 –

[***] INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT
WAS REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED. 

 

 

--------------------------------------------------------------------------------

 

 

 

 

(F)  OpEx, Taxes and Electricity. For purposes of computing Tenant’s payments
for operating expenses pursuant to Section 2.6 of the Lease, Tenant’s payments
for real estate taxes pursuant to Section 2.7 of the Lease, and Tenant’s
payments for electricity (as determined pursuant to Section 2.5 and 2.8 of the
Lease) respecting the Seventh Amendment D Premises, the “Rentable Floor Area of
the Premises” shall be deemed to be the Rentable Floor Area of the Seventh
Amendment D Premises (being 3,005 square feet).

 

(G) Parking. Effective as of the Seventh Amendment D Premises Commencement Date,
the Number of Parking Spaces (referenced in Section 1.1 of the Lease) allocated
to Tenant under the Lease shall be increased by adding nine (9) additional
spaces to then current Number of Parking Spaces (reflecting an increase at a
rate of three (3) spaces per 1,000 square feet of the Rentable Floor Area of the
Seventh Amendment D Premises).

 

(H) Condition of the Seventh Amendment D  Premises. Tenant agrees to accept
the Seventh Amendment D  Premises in their “as-is” condition and Landlord shall
have no obligation to perform any additions, alterations, improvements,
demolition or other work therein or pertaining thereto and Landlord shall have
no responsibility for the installation or connection of Tenant’s telephone or
other communications equipment. Notwithstanding the foregoing, Landlord agrees
to deliver the base building systems serving the Seventh Amendment D Premises in
good working order and condition on the Seventh Amendment D Premises
Commencement Date.

 

4.



Seventh Amendment E Premises

 

(A) Incorporation into Premises.  As of the Seventh Amendment E Premises
Commencement Date (as hereinafter defined), the Seventh Amendment E Premises
shall constitute part of the “Premises” demised to Tenant under the Lease for a
term coterminous with the Lease Term, so that the Premises shall include (i) the
Existing Premises, (ii) the Seventh Amendment E Premises, and (iii) all other
Premises Components that were incorporated into the Premises on or before, and
that constitute part of the Premises as of, such date, and shall contain a total
amount of square feet of rentable floor area in an amount equal to the sum of
(x) the Rentable Floor Area of the Existing Premises, plus (y) the Rentable
Floor Area of the Seventh Amendment E Premises,  plus (z) the rentable floor
area of all other Premises Components that were incorporated into the Premises
on or before, and that constitute part of the Premises as of, such date.

 

(B) Commencement Date. The following definition is hereby added to Section 1.1.
of the Lease:

 



-  10 –

[***] INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT
WAS REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED. 

 

 

--------------------------------------------------------------------------------

 

 

 

“Seventh Amendment E Premises Commencement Date:

 

The business day following the date on which Landlord delivers possession of the
Seventh Amendment E Premises to Tenant free of all occupants, which is estimated
to occur on the earlier of (x) February 1, 2018, and (y) the date selected by
Landlord and the current occupant of the Seventh Amendment E Premises if such
parties mutually agree upon a separate termination agreement (the “Seventh
Amendment E Premises Target Delivery Date”). If Landlord and such current
occupant enter into a separate termination agreement, then Landlord shall use
commercially reasonable efforts to notify Tenant of such selected date within
seven (7) days of the full execution and delivery of such termination agreement.
If for any reason Landlord fails or is unable to deliver possession of the
Seventh Amendment E Premises to Tenant on or before the Seventh Amendment E
Premises Target Delivery Date, then (i) Landlord shall not be in default
hereunder or be liable for damages therefor, (ii) the validity of the Lease and
this Seventh Amendment shall not be affected or impaired thereby, (iii) the Term
shall not be extended on account thereof, and (iv) Tenant shall accept
possession of the Seventh Amendment E Premises on the date Landlord tenders
possession of the Seventh Amendment E Premises to Tenant.    

 

(C) Outside Delivery Date.  

 

(i) If Landlord shall have failed to deliver possession of the Seventh Amendment
E Premises to Tenant free of all occupants on or before May 1, 2018 (the
“Seventh Amendment E Premises Outside Delivery Date”) (which date shall be
extended automatically for such periods of time as Landlord is prevented from so
delivering by reason of Force Majeure), Tenant shall have the right to terminate
the Lease, as amended, solely as to the Seventh Amendment E Premises by giving
notice to Landlord of Tenant’s desire to do so before such delivery and within
the time period from the Seventh Amendment E Premises Outside Delivery Date (as
so extended) until the date which is thirty (30) days subsequent to the Seventh
Amendment E Premises Outside Delivery Date (as so extended); and, upon the
giving of such notice, the lease of the Seventh Amendment E Premises (and all
rights related thereto) shall cease and come to an end without further liability
or obligation on the part of either party unless, within thirty (30) days of
such notice, Landlord delivers possession of the Seventh Amendment E Premises to
Tenant free of all occupants, in which case, Tenant’s notice shall be deemed
null and void and of no further force or effect.

 



-  11 –

[***] INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT
WAS REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED. 

 

 

--------------------------------------------------------------------------------

 

 

 

(ii) If Landlord shall have failed to deliver possession of the Seventh
Amendment E Premises to Tenant free of all occupants on or before the Seventh
Amendment E Premises Outside Delivery Date (as so extended) and Tenant has not
terminated the Lease as provided in Section 4(C)(i) hereinabove, then the Annual
Fixed Rent with respect to the Seventh Amendment E Premises as set forth in
Section 4(E) below shall be abated by one (1) day for each day beyond the
Seventh Amendment E Premises Outside Delivery Date (as so extended) that
Landlord thus fails to deliver possession of the Seventh Amendment E Premises,
such abatement to be applied commencing on the Seventh Amendment E Premises
Commencement Date.

 

(iii) The foregoing rent abatement and right of termination shall be Tenant’s
sole and exclusive remedies at law or in equity or otherwise for Landlord’s
failure to deliver possession of the Seventh Amendment E Premises within the
time periods set forth above.

 

(D) Term. The definition of the “Term” as set forth in Section 1.1 of the Lease,
as previously amended, shall be supplemented by adding the following thereto:

 

“(xiii) As to the Seventh Amendment E Premises (as defined in the Seventh
Amendment), a period beginning on the Seventh Amendment E Premises Commencement
Date (as defined in the Seventh Amendment) and ending on June 30, 2020, unless
extended or sooner terminated as provided in the Lease.”

 

(E) Annual Fixed Rent. Commencing on the Seventh Amendment E Premises
Commencement Date and continuing through the expiration of the Term, Annual
Fixed Rent for the Seventh Amendment E Premises shall be payable at the annual
rate of $[***] (being the product of (y) $[***] and (z) the Rentable Floor Area
of the Seventh Amendment E Premises (being 2,700 square feet)).

 

(F)  OpEx, Taxes and Electricity. For purposes of computing Tenant’s payments
for operating expenses pursuant to Section 2.6 of the Lease, Tenant’s payments
for real estate taxes pursuant to Section 2.7 of the Lease, and Tenant’s
payments for electricity (as determined pursuant to Section 2.5 and 2.8 of the
Lease) respecting the Seventh Amendment E Premises, the “Rentable Floor Area of
the Premises” shall be deemed to be the Rentable Floor Area of the Seventh
Amendment E Premises (being 2,700 square feet).

 

(G) Parking. Effective as of the Seventh Amendment E Premises Commencement Date,
the Number of Parking Spaces (referenced in Section 1.1 of the Lease) allocated
to Tenant under the Lease shall be increased by adding nine (9) additional
spaces to then current Number of Parking Spaces (reflecting an increase at a
rate of three (3) spaces per 1,000 square feet of the Rentable Floor Area of the
Seventh Amendment E Premises).

 

(H) Condition of the Seventh Amendment E  Premises. Tenant agrees to accept the 

-  12 –

[***] INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT
WAS REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED. 

 

 

--------------------------------------------------------------------------------

 

 

 

Seventh Amendment E  Premises in their “as-is” condition and Landlord shall have
no obligation to perform any additions, alterations, improvements, demolition or
other work therein or pertaining thereto and Landlord shall have no
responsibility for the installation or connection of Tenant’s telephone or other
communications equipment. Notwithstanding the foregoing, Landlord agrees to
deliver the base building systems serving the Seventh Amendment E Premises in
good working order and condition on the Seventh Amendment E Premises
Commencement Date.

 

5.



Seventh Amendment F Premises

 

(A) Incorporation into Premises.  As of the Seventh Amendment F Premises
Commencement Date (as hereinafter defined), the Seventh Amendment F Premises
shall constitute part of the “Premises” demised to Tenant under the Lease for a
term coterminous with the Lease Term, so that the Premises shall include (i) the
Existing Premises, (ii) the Seventh Amendment F Premises, and (iii) all other
Premises Components that were incorporated into the Premises on or before, and
that constitute part of the Premises as of, such date, and shall contain a total
amount of square feet of rentable floor area in an amount equal to the sum of
(x) the Rentable Floor Area of the Existing Premises, plus (y) the Rentable
Floor Area of the Seventh Amendment F Premises,  plus (z) the rentable floor
area of all other Premises Components that were incorporated into the Premises
on or before, and that constitute part of the Premises as of, such date.

 

(B) Commencement Date. The following definition is hereby added to Section 1.1.
of the Lease:

 



-  13 –

[***] INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT
WAS REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED. 

 

 

--------------------------------------------------------------------------------

 

 

 

“Seventh Amendment F Premises Commencement Date:

 

The business day following the date on which Landlord delivers possession of the
Seventh Amendment F Premises to Tenant free of all occupants, which is estimated
to occur on the earlier of (x) April 1, 2018, and (y) the date selected by
Landlord and the current occupant of the Seventh Amendment F Premises if such
parties mutually agree upon a separate termination agreement (the “Seventh
Amendment F Premises Target Delivery Date”). If Landlord and such current
occupant enter into a separate termination agreement, then Landlord shall use
commercially reasonable efforts to notify Tenant of such selected date within
seven (7) days of the full execution and delivery of such termination agreement.
If for any reason Landlord fails or is unable to deliver possession of the
Seventh Amendment F Premises to Tenant on or before the Seventh Amendment F
Premises Target Delivery Date, then (i) Landlord shall not be in default
hereunder or be liable for damages therefor, (ii) the validity of the Lease and
this Seventh Amendment shall not be affected or impaired thereby, (iii) the Term
shall not be extended on account thereof, and (iv) Tenant shall accept
possession of the Seventh Amendment F Premises on the date Landlord tenders
possession of the Seventh Amendment F Premises to Tenant.”

 

(C) Outside Delivery Date.  

 

(i) If Landlord shall have failed to deliver possession of the Seventh Amendment
F Premises to Tenant free of all occupants on or before July 1, 2018 (the
“Seventh Amendment F Premises Outside Delivery Date”) (which date shall be
extended automatically for such periods of time as Landlord is prevented from so
delivering by reason of Force Majeure), Tenant shall have the right to terminate
the Lease, as amended, solely as to the Seventh Amendment F Premises by giving
notice to Landlord of Tenant’s desire to do so before such delivery and within
the time period from the Seventh Amendment F Premises Outside Delivery Date (as
so extended) until the date which is thirty (30) days subsequent to the Seventh
Amendment F Premises Outside Delivery Date (as so extended); and, upon the
giving of such notice, the lease of the Seventh Amendment F Premises (and all
rights related thereto) shall cease and come to an end without further liability
or obligation on the part of either party unless, within thirty (30) days of
such notice, Landlord delivers possession of the Seventh Amendment F Premises to
Tenant free of all occupants, in which case, Tenant’s notice shall be deemed
null and void and of no further force or effect.

 



-  14 –

[***] INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT
WAS REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED. 

 

 

--------------------------------------------------------------------------------

 

 

 

(ii) If Landlord shall have failed to deliver possession of the Seventh
Amendment F Premises to Tenant free of all occupants on or before the Seventh
Amendment F Premises Outside Delivery Date (as so extended) and Tenant has not
terminated the Lease as provided in Section 5(C)(i) hereinabove, then the Annual
Fixed Rent with respect to the Seventh Amendment C Premises as set forth in
Section 5(E) below shall be abated by one (1) day for each day beyond the
Seventh Amendment F Premises Outside Delivery Date (as so extended) that
Landlord thus fails to deliver possession of the Seventh Amendment F Premises,
such abatement to be applied commencing on the Seventh Amendment F Premises
Commencement Date.

 

(iii) The foregoing rent abatement and right of termination shall be Tenant’s
sole and exclusive remedies at law or in equity or otherwise for Landlord’s
failure to deliver possession of the Seventh Amendment F Premises within the
time periods set forth above.

 

(D) Term. The definition of the “Term” as set forth in Section 1.1 of the Lease,
as previously amended, shall be supplemented by adding the following thereto:

 

“(xiv) As to the Seventh Amendment F Premises (as defined in the Seventh
Amendment), a period beginning on the Seventh Amendment F Premises Commencement
Date (as defined in the Seventh Amendment) and ending on June 30, 2020, unless
extended or sooner terminated as provided in the Lease.”

 

(E) Annual Fixed Rent. Commencing on the Seventh Amendment F Premises
Commencement Date and continuing through the expiration of the Term, Annual
Fixed Rent for the Seventh Amendment E Premises shall be payable at the annual
rate of $[***] (being the product of (y) $[***] and (z) the Rentable Floor Area
of the Seventh Amendment F Premises (being 12,414 square feet)).

 

(F)  OpEx, Taxes and Electricity. For purposes of computing Tenant’s payments
for operating expenses pursuant to Section 2.6 of the Lease, Tenant’s payments
for real estate taxes pursuant to Section 2.7 of the Lease, and Tenant’s
payments for electricity (as determined pursuant to Section 2.5 and 2.8 of the
Lease) respecting the Seventh Amendment F Premises, the “Rentable Floor Area of
the Premises” shall be deemed to be the Rentable Floor Area of the Seventh
Amendment F Premises (being 12,414 square feet).

 

(G) Parking. Effective as of the Seventh Amendment F Premises Commencement Date,
the Number of Parking Spaces (referenced in Section 1.1 of the Lease) allocated
to Tenant under the Lease shall be increased by adding thirty-seven (37)
additional spaces to then current Number of Parking Spaces (reflecting an
increase at a rate of three (3) spaces per 1,000 square feet of the Rentable
Floor Area of the Seventh Amendment F Premises).

 

(H) Condition of the Seventh Amendment F  Premises. Tenant agrees to accept the 

-  15 –

[***] INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT
WAS REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED. 

 

 

--------------------------------------------------------------------------------

 

 

 

Seventh Amendment F  Premises in their “as-is” condition and Landlord shall have
no obligation to perform any additions, alterations, improvements, demolition or
other work therein or pertaining thereto and Landlord shall have no
responsibility for the installation or connection of Tenant’s telephone or other
communications equipment. Notwithstanding the foregoing, Landlord agrees to
deliver the base building systems serving the Seventh Amendment F Premises in
good working order and condition on the Seventh Amendment F Premises
Commencement Date.

 

6.



Seventh Amendment Premises Tenant Allowance

 

(A) Landlord shall provide Tenant with a special allowance equal to $[***]
(being the product of (x) $[***], and (y) the Rentable Floor Area of the Seventh
Amendment Premises (being 28,521 square feet)) (the “Seventh Amendment Premises
Tenant Allowance”), which shall be used and applied by Tenant solely on account
of the cost of work performed by Tenant in the Seventh Amendment Premises in
accordance with the terms of the Lease, as modified by this Seventh Amendment
(the “Seventh Amendment Premises Work”).

 

(B) Provided that the Tenant (i) has completed all such Seventh Amendment
Premises Work in accordance with the Lease, (ii) has paid for all such Seventh
Amendment Premises Work in full and has delivered to Landlord lien waivers from
all persons who might have a lien as a result of such work, in recordable forms
reasonably acceptable to Landlord, (iii) has delivered to Landlord its
certificate specifying the cost of such Seventh Amendment Premises Work and all
contractors, subcontractors and suppliers involved with Seventh Amendment
Premises Work, together with evidence of such cost in the form of paid invoices,
receipts and the like, (iv) has satisfied the requirements of (i), (ii) and
(iii) above and made request for such payment on or before December 31, 2018,
 (v) is not otherwise in default under the Lease after notice and the expiration
of any applicable cure period, and (vi) there are no liens (unless bonded to the
reasonable satisfaction of Landlord) against Tenant’s interest in the Lease or
against the Building or the Site arising out of the Seventh Amendment Premises
Work, then within thirty (30) days after the satisfaction of the forgoing
conditions, the Landlord shall pay to the Tenant the lesser of the amount of
such costs so certified or the amount of the Seventh Amendment Premises Tenant
Allowance. For the purposes hereof, the cost to be so reimbursed by Landlord
shall include the cost of leasehold improvements but not the cost of any of
Tenant’s personal property, trade fixtures or trade equipment or to any
so-called soft costs for architectural and engineering fees above the Seventh
Amendment Premises Soft Costs Cap (hereinafter defined). The total amount of the
Seventh Amendment Premises Tenant Allowance that may be applied towards soft
costs for architectural and engineering fees shall not exceed $[***] (the
“Seventh Amendment Premises Soft Costs Cap”). Notwithstanding the foregoing,
Landlord shall be under no obligations to apply any portion of the Seventh
Amendment Premises Tenant Allowance for any purposes other than as provided in
this Section  6, nor shall Landlord be deemed to have assumed any obligations,
in whole or in part, of Tenant to any contractors, subcontractors, suppliers,
workers or materialmen. Further, in no event shall Landlord be required to make
application of any portion of the Seventh Amendment Premises Tenant Allowance
towards Tenant’s personal property, trade fixtures or moving expenses or on
account of any supervisory fees, overhead, management fees (other than a
commercially reasonable third-party management fee charged to Tenant (not to
exceed [***] 

-  16 –

[***] INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT
WAS REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED. 

 

 

--------------------------------------------------------------------------------

 

 

 

percent ([***]%) of the cost of the Seventh Amendment Premises Work)) or other
payments to Tenant, or any partner of affiliate of Tenant. In the event that
such cost of the Seventh Amendment Premises Work is less than the Seventh
Amendment Premises Tenant Allowance, Tenant shall not be entitled to any payment
or credit nor shall there be any application of the same toward Annual Fixed
Rent or Additional Rent owed by Tenant under the Lease.  

 

7.



Seventh Amendment Premises Base Years: OpEx and Real Estate Taxes

 

(A) For the purposes of computing Tenant’s payments for operating expenses
pursuant to Section 2.6 of the Lease for each of the Seventh Amendment Premises,
commencing on the Seventh Amendment Effective Date, the definition of “Base
Operating Expenses” contained in Section 1.1 of the Lease shall be supplemented
by adding the following thereto:

 

“BASE OPERATING EXPENSES:With respect to each of the Seventh Amendment Premises
(as defined in the Seventh Amendment), Landlord’s Operating Expenses (as defined
in Section 2.6 of the Lease) for calendar year 2018, being the period from
January 1, 2018 through December 31, 2018.”

 

(B) For the purposes of computing Tenant’s payments for real estate taxes
pursuant to Section 2.7 of the Lease for each of the Seventh Amendment Premises,
commencing on the Seventh Amendment Effective Date, the definition of “Base
Taxes” contained in Section 1.1 of the Lease shall be supplemented by adding the
following thereto:

 

“BASE TAXES:With respect to each of the Seventh Amendment Premises (as defined
in the Seventh Amendment), Landlord’s Tax Expenses (as defined in Section 2.7 of
the Lease) for fiscal year 2018, being the period from July 1, 2017 through June
30, 2018.”

 

(C) Such definitions, as previously amended, shall remain unchanged for such
purposes with respect to the Existing Premises and the Sixth Amendment Premises.

 

8.



Commencement Date Agreements. Promptly following the occurrence of the
commencement date and the rent commencement date (if applicable) for each of the
Seventh Amendment Premises (except for the Vacant Seventh Amendment Premises),
Landlord and Tenant hereby agree to execute a Commencement Date Agreement in the
form attached as Exhibit E to the Lease to confirm such dates; provided,
however, that if Landlord or Tenant shall fail to execute said Agreement, the
commencement date and rent commencement date (if applicable) for each of the
Seventh Amendment Premises (except for the Vacant Seventh Amendment Premises)
shall be as reasonably determined by Landlord in accordance with the terms
hereof.

 

9.



Brokers.



-  17 –

[***] INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT
WAS REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED. 

 

 

--------------------------------------------------------------------------------

 

 

 

 

(A) Tenant warrants and represents that Tenant has not dealt with any broker in
connection with the consummation of this Seventh Amendment other than
Transwestern/RBJ; and in the event any claim is made against Landlord relative
to dealings by Tenant with brokers other than Transwestern/RBJ, Tenant shall
defend the claim against Landlord with counsel of Tenant’s selection first
approved by Landlord (which approval will not be unreasonably withheld) and save
harmless and indemnify Landlord on account of loss, cost or damage which may
arise by reason of such claim. 

 

(B)Landlord warrants and represents that Landlord has not dealt with any broker
in connection with the consummation of this Seventh Amendment other than
Transwestern/RBJ; and in the event any claim is made against Tenant relative to
dealings by Landlord with brokers other than Transwestern/RBJ, Landlord shall
defend the claim against Tenant with counsel of Landlord’s selection first
approved by Tenant (which approval will not be unreasonably withheld) and save
harmless and indemnify Tenant on account of loss, cost or damage which may arise
by reason of such claim.

 

10.



Capitalized Terms.  Except as otherwise expressly provided herein, all
capitalized terms used herein without definition shall have the same meanings as
are set forth in the Lease.

 

11.



Ratification.  Except as herein amended, the Lease, as previously amended, shall
remain unchanged and in full force and effect.  All references to the “Lease”
shall be deemed to be references to the Lease as amended by the First Amendment,
the Second Amendment, the Third Amendment, the Fourth Amendment, the Fifth
Amendment, and the Sixth Amendment and as herein amended.

 

12.



Authority.  Each of Landlord and Tenant hereby represents and warrants to the
other that all necessary action has been taken to enter this Seventh Amendment
and that the person signing this Seventh Amendment on its behalf has been duly
authorized to do so.

 

13.



Electronic Signatures.  The parties acknowledge and agree that this Seventh
Amendment may be executed by electronic signature, which shall be considered as
an original signature for all purposes and shall have the same force and effect
as an original signature. Without limitation, “electronic signature” shall
include faxed versions of an original signature or electronically scanned and
transmitted versions (e.g., via pdf) of an original signature.

 

 

[page ends here]

 

 

 



-  18 –

[***] INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT
WAS REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED. 

 

 

--------------------------------------------------------------------------------

 

 

 

 

EXECUTED as of the date and year first above written.

 

 



WITNESS:

 

_____________________________________

 

LANDLORD:

 

BP BAY COLONY LLC, a Delaware limited liability company

 

BY:  BP BAY COLONY HOLDINGS LLC, a Delaware limited liability company, its sole
member

 

BY:  BOSTON PROPERTIES LIMITED PARTNERSHIP, a Delaware limited partnership, its
member

 

BY:  BOSTON PROPERTIES, INC., a Delaware Corporation, its general partner

 

By:  /s/ David C. Provost

Name:  David C. Provost

Title:  SVP

 

 

 



WITNESS:

 

_____________________________________

 

TENANT:

 

TESARO, INC., a Delaware corporation

 

By:       /s/ Timothy R. Pearson

Name:    Timothy R. Pearson

Title:    EVP & CFO



 

 



-  19  -

Tesaro Seventh Amendment to Lease

 

[***] INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT
WAS REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED. 

 

--------------------------------------------------------------------------------

 

 

 

EXHIBIT A

 

Seventh Amendment A Premises

 

[Attached]

 

 



-  20 –

[***] INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT
WAS REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED. 

 

--------------------------------------------------------------------------------

 

 

 

 

 

 

Picture 1 [tsro20171231ex10460adfc001.jpg]





-  21 –

[***] INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT
WAS REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED. 

 

--------------------------------------------------------------------------------

 

 

 

EXHIBIT B

 

Seventh Amendment B Premises

 

[Attached]

 

 



-  22 –

[***] INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT
WAS REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED. 

 

--------------------------------------------------------------------------------

 

 

 

 

 

 

Picture 2 [tsro20171231ex10460adfc002.jpg]





-  23 –

[***] INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT
WAS REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED. 

 

--------------------------------------------------------------------------------

 

 

 

EXHIBIT C

 

Seventh Amendment C Premises

 

[Attached]

 





-  24 –

[***] INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT
WAS REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED. 

 

--------------------------------------------------------------------------------

 

 

 

 

 

 

 

Picture 3 [tsro20171231ex10460adfc003.jpg]

 



-  25 –

[***] INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT
WAS REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED. 

 

--------------------------------------------------------------------------------

 

 

 

EXHIBIT D

 

Seventh Amendment D Premises

 

[Attached]

 





-  26 –

[***] INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT
WAS REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED. 

 

--------------------------------------------------------------------------------

 

 

 

 

 

 

 

Picture 4 [tsro20171231ex10460adfc004.jpg]

 



-  27 –

[***] INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT
WAS REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED. 

 

--------------------------------------------------------------------------------

 

 

 

EXHIBIT E

 

Seventh Amendment E Premises

 

[Attached]

 





-  28 –

[***] INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT
WAS REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED. 

 

--------------------------------------------------------------------------------

 

 

 

 

 

 

 

 

Picture 5 [tsro20171231ex10460adfc005.jpg]

 

 



-  29 –

[***] INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT
WAS REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED. 

 

--------------------------------------------------------------------------------

 

 

 

EXHIBIT F

 

Seventh Amendment F Premises

 

[Attached]

 

 

 





-  30 –

[***] INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT
WAS REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED. 

 

--------------------------------------------------------------------------------

 

 

 

 

 

 

 

 

Picture 7 [tsro20171231ex10460adfc006.jpg]

-  31 –

[***] INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT
WAS REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED. 

 

--------------------------------------------------------------------------------